                       Case 3:19-cv-01356-VC Document 79 Filed 05/27/20 Page 1 of 3




       GENE MARKIN, ESQ.
       DIRECT DIAL NUMBER
       609-895-7248
       DIRECT FAX NUMBER
       609-895-7395
       E-MAIL
       gmarkin@stark-stark.com



       May 26, 2020

       VIA ELECTRONIC FILING & FEDERAL EXPRESS
       The Honorable Vince Chhabria
       United States District Court
       Northern District of California
       San Francisco Courthouse, Courtroom 4 – 17th Floor
       450 Golden Gate Avenue
       San Francisco, CA 94102

       Re:       Mon Cheri Bridals, et. al. v. CloudFlare, Inc., et al.
                 Case No.: 19-CV-01356-VC

       Dear District Judge Chhabria:

       This firm represents Plaintiffs Mon Cheri Bridals, LLC and Maggie Sottero
       Designs, LLC. We write to request a brief extension of time for Plaintiffs to serve
       their opening expert reports. Unfortunately and disappointingly, despite the
       reasonableness of Plaintiffs’ extension request, the lack of any prejudice to
       Defendant Cloudflare, Inc., and the need for Plaintiffs and their experts to review
       and process the almost 10,000 new pages of documents produced by Cloudflare
       nearly a week before the expert report deadline, Cloudflare has stubbornly and
       unjustifiably refused to agree to the extension request thereby necessitating this
       submission request to the Court.

       By way of quick background, this case concerns claims of direct and contributory
       copyright infringement of Plaintiffs’ images and photographs. Plaintiffs are
       manufacturers of wedding, social, and formal occasion dresses that use carefully
       curated and painstakingly developed photographs showcasing their unique
       garments to market, promote, and advertise their collections. Plaintiffs have
       discovered that numerous Cloudflare client websites have used Plaintiff’s
       copyrighted works without permission or authorization to advertise and sell
       knockoff dresses. This suit concerns and revolves around Plaintiffs’ contention
       that by continuing to provide website security and optimization services to
       infringing websites after receiving credible notice of its clients’ infringing
       activities, Cloudflare materially assists and contributes to the infringement of
       Plaintiffs’ copyrights.
4819-3363-6541, v. 1
             Case 3:19-cv-01356-VC Document 79 Filed 05/27/20 Page 2 of 3




Plaintiff initially filed suit in November 2018 in the Central District of California.
In January 2019, after securing Plaintiffs’ consent to an extension of time to
respond to the Complaint, Cloudflare filed a Motion to Dismiss and a Motion to
Transfer Venue. In February 2019, Plaintiffs filed an Amended Complaint, which
mooted the pending Motion to Dismiss, and in March 2019, the Court granted
Cloudflare’s Motion to Transfer Venue and transferred the case to the Northern
District of California. Towards the end of April 2019, Cloudflare filed a Motion
to Dismiss Plaintiffs’ Amended Complaint, which was denied by the Court in July
2019. Thereafter, the case was referred to Early Neutral Evaluation, which was
held in early January 2020, by which time neither party had served or exchanged
any discovery.

Without delay, on February 3, 2020, Plaintiffs served their first set of
interrogatories and document requests on Cloudflare. On March 4, 2020,
Cloudflare made its initial document production of 77 pages of printouts from
its website.    On April 28, 2020, Cloudflare supplemented its document
production with almost 500 additional pages. On April 14, 2020, Plaintiffs
served their second set of document requests on Cloudflare, which provided
written responses on May 14, 2020 indicating that it would produce many
categories of responsive documents. Thereafter, at the end of the day on Friday,
May 22, 2020, Cloudflare produced nearly 10,000 new pages of responsive
documents, which Plaintiffs have yet to review, digest, and process. See Cover
Letter Serving Supplemental Documents dated May 22, 2020, attached hereto
as Exhibit A.

Under the current case management schedule, expert designations and opening
reports are due by June 1, 2020. See Amended (Corrected) Case Management
Order As Modified dated May 14, 2020, attached hereto as Exhibit B. Rebuttal
reports are due by August 3, 2020, expert deposition by October 16, 2020, and
the current discovery end date is October 30, 2020. Ibid.

On May 22, 2020, I wrote to Cloudflare’s counsel requesting Cloudflare’s consent
to a modest 16-day extension of time to serve opening reports until June 17th.
See Email Correspondence between Gene Markin and Andrew Bridges dated May
22-26, 2020, attached hereto as Exhibit C. Yet, a few hours after producing
10,000 new pages of documents, Cloudflare’s counsel refused to agree to the
extension request saying “no further time should be necessary or is appropriate.”
Ibid. On May 26, 2020, I again wrote to counsel and asked him to reconsider
his position in light of the newly produced documents, the potential for the need
to employ the 14-day “Highly Confidential” document disclosure procedure set
forth in Section 7.4 of the Discovery Confidentiality Protective Order, and the
lack of any impact on the remaining discovery deadlines. Ibid. Without reason,
explanation, or even a willingness to discuss, counsel again rejected the
extension request remarking, “there is no justification for a change.” Ibid.


                                          2
4819-3363-6541, v. 1
             Case 3:19-cv-01356-VC Document 79 Filed 05/27/20 Page 3 of 3




As such, Plaintiffs have been forced to seek an extension from the Court. As
explained above, good cause exists for granting the modest 16-day extension
request: Cloudflare has just produced 10,000 pages of responsive documents,
which will require more than a short week’s time to review, digest, and
incorporate into an expert report; the parties are still working through discovery
deficiency contentions; Cloudflare’s is producing documents on a rolling basis
and its document production may not be complete; Cloudflare’s responses to
Plaintiff Maggie Sottero’s Interrogatories are due June 5, 2020, and are
anticipated to contain pertinent information about Cloudflare’s technologies and
services (assuming we received substantive responses instead of stock,
boilerplate objections); and given the complexity of Cloudflare’s services and
technologies, Plaintiffs need additional time to confer with their experts in order
to formulate, prepare, and serve a comprehensive opening expert report
concerning the highly technical and esoteric aspects of Cloudflare’s services and
their impact on the infringing activities at issue in this case.

Plaintiffs’ extension request is reasonable, would not delay subsequent discovery
deadlines, and would serve the interests of justice by giving Plaintiffs sufficient
time to adequately prepare their expert report in light of newly produced
documents and ongoing discovery. Therefore, Plaintiffs respectfully request that
this Court grant Plaintiffs’ extension request and amend the current discovery
schedule to allow for the service of opening expert reports on or before June 17,
2020, and rebuttal expert reports on or before August 19, 2020.

Thank you for the Court’s consideration of the above and we stand ready to
proceed in any manner deemed appropriate by the Court.

Respectfully,

STARK & STARK,
A Professional Corporation


By:     /s/ Gene Markin
       GENE MARKIN (pro hac vice)

GM/emp

cc:      Andrew P. Bridges, Esq. (w/enc.)(via electronic mail)
         Matthew B. Becker, Esq. (w/enc.)(via electronic mail)
         Robert B. Owens, Esq. (w/enc.)(via electronic mail)
         Clients




                                                3
4819-3363-6541, v. 1
